The judgment of the coui't was pronounced by
Existís, C. J.
This appeal is taken on behalf of certain minor heirs of the deceased, Joseph Reeves, who reside in the State of Mississippi, from a certain final judgment homologating a tableau of distribution of proceeds of the effect» of the succession, presented by Edmond Reeves, administrator thoroof. The record comes up without any bill of exceptions or statement of facts. The ap-*555pellant assigns as error that', according to the record, the judgment was rendered without evidence. Mo note or minute of the evidence appears of record ; and, in proceedings of courts of probate .art. 1042 of the Code of Practice appears to be imperative in this respect. It provides that the testimony of witnesses in causes before the courts of probate .shall be taken in writing, and annexed to the record ; and a list shall be made of such documents as are produced by the parties, and are -not annexed to the record, -that they may be read on the appeal.”
The interests of minors and absentees in probate proceedings, have induced our predecessors, on all occasious, to require a compliance with this regulation on the part of those courts; and we do not think the new organization of our judiciary system, under the present constitution, has made any change in this salutary rule, which is to be strictly observed in all probate proceedings, although in ordinary courts no such rule of practice exists.
It appears to have been settled that a non-compliance with this article on the part of a court, can be taken advantage of by assignment of error on the appeal. Tompkins v. Benjamin, 16 La. 200. Graham v. Graham, Id. 203. De Armas v. De Armas, 17 Id. 115. The judgment appealed from was rendered by the judge of the parish of Lafayette. We do not deem it necessary to notice the other matters assigned as error by the appellant.
The judgment appealed from is, therefore, reversed, and the case remanded for anew trial, the administrator of the succession paying the costs of_this appeal.